DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deitmerg et al., WO2016/170104.

	Regarding claim 16, Deitmerg discloses a thermoplastic fiber composite material for white goods such as domestic appliances [abstract].  Paragraphs 0035-0037 discloses that the thermoplastic fiber composite material containing 30-95% by weight of the thermoplastic molding composition A, 5 to 70% by weight of reinforcing fibers, and 0 to 40% by weight of an additive. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Paragraph 0039 discloses that the thermoplastic molding composition A can be amorphous.  Paragraph 0045 discloses copolymers (A-a) and (A-b) for the thermoplastic molding composition.  Paragraph 0044 discloses (A-a) can include styrene-acrylonitrile-maleic anhydride copolymer [corresponds to Applicant’s (B2)].  Paragraph 0045 discloses (A-b) can include styrene-acrylonitrile copolymer [corresponds to Applicant’s (B1)].  Paragraph 0041 discloses that (A-a) has at least one chemically reactive functionality.  Paragraph 0049 discloses that the copolymer component (A-a) has at least one chemically reactive functionality which react with chemical groups on the surface of the reinforcing fiber.  Paragraph 0401 discloses a thermoplastic composition comprises 33% by weight of SAN [styrene-acrylonitrile copolymer] and 67% by weight of SAN [styrene-acrylonitrile copolymer] with maleic anhydride.  Paragraph 0087 discloses that the thermoplastic molding compositions have a molecular weight from 60,000 to 400,000 g/mol . In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Paragraph 0089 discloses that the MVR for the thermoplastic composition is 10 to 70 cm3/10 min  at 220 °C/10 kg measured according to ISO1133.
	Deitmerg teaches the claimed invention but fails to teach that the at least one substantially amorphous matrix polymer composition has a glass transition temperature (Tg) of at least 100 °C.  It is reasonable to presume that the amorphous matrix polymer composition of Deitmerg is inherently at least 100 °C.  Said presumption is based upon Deitmerg’s disclosure of disclosure of a thermoplastic fiber composite material containing 30-95% by weight of the thermoplastic molding composition A, 5 to 70% by weight of reinforcing fibers, and 0 to 40% by weight of an additive wherein the thermoplastic molding composition includes 33% by weight of SAN [styrene-acrylonitrile copolymer] and 67% by weight of SAN [styrene-acrylonitrile copolymer] with maleic anhydride.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 17, paragraph 0174 discloses that the composite has a very smooth surface [no waviness].  Applicant’s claim recites a range in calculating the waviness that include 0 μm.

	Regarding claim 18, Deitmerg teaches the claimed invention but fails to teach that the at least one substantially amorphous matrix polymer composition has a mold shrinkage according to ISO 294-4 of less than 1.5%.  Paragraph 0066 discloses that the composite has comparatively low shrinkage due to the amorphous thermoplastic molding composition. It is reasonable to presume that the at least one substantially amorphous matrix polymer composition has a mold shrinkage according to ISO 294-4 of less than 1.5% is inherent to Deitmerg. Said presumption is based upon Deitmerg’s disclosure of a thermoplastic fiber composite material containing 30-95% by weight of the thermoplastic molding composition A, 5 to 70% by weight of reinforcing fibers, and 0 to 40% by weight of an additive wherein the thermoplastic molding composition includes 33% by weight of SAN [styrene-acrylonitrile copolymer] and 67% by weight of SAN [styrene-acrylonitrile copolymer] with maleic anhydride.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


	Regarding claim 19, paragraph 0044 discloses (A-a) can include styrene-acrylonitrile-maleic anhydride copolymer.    
	Regarding claim 20, paragraph 0096 discloses that the reinforcing fiber of the composite material can be a laminar structure.  Paragraph 0098 discloses that the reinforcing fibers can be in the form of woven fabrics or knitted fabrics.

	Regarding claim 21, paragraph 0098 discloses that the reinforcing fiber can include woven fabrics.

	Regarding claim 22, paragraph 0095 discloses that the reinforcing fibers are glass fibers having hydroxy groups in the form of silanol groups as chemically reactive functionality on the surface.  Paragraph 0102 discloses endless [continuous] fibers.


	 Regarding claims 23-24, paragraphs 0035-0037 disclose 5 to 70% by weight of reinforcing fibers. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 25, paragraph 0218 discloses a styrene-acrylonitrile-maleic anhydride having 73 weight% of styrene, 25 weight% acrylonitrile and 1 weight% maleic anhydride.

	Regarding claim 26, Deitmerg teaches the claimed invention but fails to teach wherein the copolymer (B2) has a Vicat softening temperature (VST/B/50 according to ISO 306) of 95 to 120 °C.  It is reasonable to presume that Vicat softening temperature of the styrene/acrylonitrile/maleic anhydride of Deitmerg would inherently range from 95 to 120 °C.  Said presumption is based upon Deitmerg’s disclosure of acrylonitrile-maleic anhydride having 73 weight% of styrene, 25 weight% acrylonitrile and 1 weight% maleic anhydride.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 27, Deitmerg teaches the claimed invention but fails to teach wherein the substantially amorphous copolymer (B1) of the at least one substantially amorphous matrix polymer composition (B) has a glass transition temperature of Tg of < 150 °C.  It is reasonable to presume that the glass transition temperature of the amorphous matrix polymer composition of Deitmerg is inherently < 150 °C.  Said presumption is based upon Deitmerg’s disclosure of a styrene-acrylonitrile copolymer.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).

	Regarding claim 28, paragraph 0049 discloses that the copolymer component (A-a) has at least one chemically reactive functionality which react with chemical groups on the surface of the reinforcing fiber. Paragraph 0095 discloses that the reinforcing fibers are glass fibers having hydroxy groups in the form of silanol groups as chemically reactive functionality on the surface.

	Regarding claim 29, paragraph 0125 discloses a process of contacting the thermoplastic molding composition with reinforcing fibers carried out at a temperature of at least 250 °C, especially between 300 °C to 340 °C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 30, the abstract discloses that the composite can be used for white goods such as household appliances [structural application].  


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786